DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-29 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘a plurality of insulating layers of which at least one layer is with an opening defined therethrough, the opening overlapping the non-display area’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-12 is/are deemed in condition for allowance. Regarding independent claim 13, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the opening overlapping the non-display area’ in combination with the remaining claimed limitations. As such independent apparatus claim 13 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 14-21 is/are deemed in condition for allowance. Regarding independent claim 22, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device comprising: a base layer comprising a display area and a non-display area adjacent to the display area; a plurality of insulating layers of which at least one layer is with an opening defined therethrough; a light emitting element of which at least a portion overlaps the display area and is on the plurality of insulating layers; a pixel definition layer on the plurality of insulating layers, the pixel definition layer comprising a light emitting area, a valley area overlapping the opening and having a concave shape, and a peak area overlapping the non-display area; and a thin film encapsulation layer on the light emitting element, the thin film encapsulation layer comprising an organic encapsulation layer covering the light emitting area, the valley area, and at least a portion of the peak area’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the openinq overlapping the non-display area’ in combination with the remaining claimed limitations. As such independent apparatus claim 22 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 23-29 is/are deemed in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TONY O DAVIS/Primary Examiner, Art Unit 2693